          Case 1:17-cr-00548-PAC Document 189 Filed 11/20/19 Page 1 of 2




Federal Defenders                                                                        Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                     Southern District of New York
Executive Director                                                                      Jennifer L. Brown
                                                                                         Atromey-in•Chtrge




  November 19, 2019

  By ECF
  Hon. Paul A. Crotty
  Judge, United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

  Hon. Judge Crotty,
             The Court has scheduled a CIPA (6) (a) hearing at which time the Court is to
  "make all determinations concerning the use, relevance, or admissibility of classified
  information that would otherwise be made during the trial or pretrial proceeding." See
  CIPA section 6(a).
            In preparation for the November 20, 2019 CIPA (6) (a) hearing, the parties spoke
  this afternoon. The government informed us that it anticipates asking the Court to rule on
  the admissibility of broad categories, rather than on the admissibility of each document or
  item noticed in the defendant's CIPA 5 filing. We object to the government's suggested
  method. One of the purposes of CIPA section 6(a) is to allow for the development of a
  record for appeal, and the only way to preserve the record is for the Court to rule on each
  document or item noticed by the defendant in his CIPA 5 filing. To proceed by ruling on
  categories of documents does violence to the text and purpose of the rule.
             CIPA section 6(a) states: "As to each item of classified information, the Court
  shall set forth in writing the basis for its determination." Nothing in the statute allows the
  government to proceed by asking the Court to rule on broad categories of documents. To
  the contrary, CIPA section 6(a) requires a ruling on "each item," i.e., each document or
  specific portion of proposed testimony. To do otherwise could defeat the need for
  specificity in the defendant's CIPA 5 filing. The only time the statute allows for rulings
      Case 1:17-cr-00548-PAC Document 189 Filed 11/20/19 Page 2 of 2



Honorable Paul A. Crotty                                   November 19, 2019
United States DistrictJudge
Southern District of New York

Re:     United States v. Joshua Schulte, 14 Cr. 033 (PAC)

on "generic categories" is when the "United States has not previously made the
information available to the defendant in connection with the case." See CIPA section
6(b)(1). Only in that circumstance may the Court rule by category.
         To illustrate, if the Court were to hear argument only on broad categories, the
defendant would be deprived of showing the Court how each document is relevant and
admissible at trial. As an example, we ask the Court to review Exhibit Al. The detailed
explanations are important to a proper ruling by the Court.
          Additionally, the government has failed to provide to the defense or to the Court
the requisite notice under CIPA section 6(b). Section 6(b)(1) requires the government,
"[b]efore any hearing is conducted," to "provide the defendant with notice of the
classified information that is at issue." (Emphasis added.) "Such notice shall identify the
specific classified information at issue whenever that information previously has been
made available to the defendant by the United States." (Emphasis added.) To the extent
the government states it has somehow already provided to the defendant notice under
section 6(b), we object to it as late notice and request that the CIPA 6 hearing be
adjourned until after the proper notice is given.
         Thank you for your time and consideration of this request.


                                                           Respectfully submitted,
                                                           /s/
                                                           Sabrina Shroff & Edward Zas
                                                           Attorneys for Joshua Schulte




1 Exhibit A is a classified filing and not filed on ECF.
